., ':.
                        .HonorableFarris'Pirtle~           Opinion~No,v-12              I' ,,'~   ~*.: ;,
                         County Auditor
                        FaInin   Ccmntg                   Be: ~1sFannin County liable        '. .:
                          Eonham, Texas .,.                     ~to Fannin County Levee      '. ..'~'
                                                _. ..:.
                                        ::_ '~:,~..
                                                  ...'..~,.
                                                       .':'f : ImprovementDistrict nojo. '.~;
                                                                 1 for taxes which accrue6 5 .:-;,
                                                                 on county land after ac-        :'
                                                                 quisition,anduse by the        :; :,.~
                                                                 county as a’ poor farm?        :.
                                                                                                 .
                                                                 L. .;':.,.::::.:
                                                                      ." ..'.,'
                                                                   '..:.~ _'.
                                                                ,..'.                       .:.2-
                                                                   _''..,'~, c.:    :"..        :~.
                                                                                                  ..
                                                                                  ..

  .. .‘..    :   ..:.
                                   'You have .requested'anopiniotitfrim     us as.to'wheth-'~~~'.'~.   .'~
                          or or not Fannin County'must.pay.taxes      which have been as- .:     : .,
                          sessed'agains%Fan&n 0Ount.gproperty by Fannin County .kvee~ .'.':~::        ~-:
                         ImprovementDistrict No..l, The taxes involved ana allegedly
                         d.elinquent have been levied by the ImprovementDistrict sub-.:               .,.
                         sequent to the counties ownership and use of the lad as a
                        .poorfarm* .,,~... ..: ...:          :. ,.               :'~          .        1
                                        1.
                                         ;...   *      .. ': _
                        ..... .~    Inthh very ex&lle& brief whio&a&ompa&ed. yo&              '. ..~..
                        %equest, XI?.MaRae,.Gounb Attorney for Fannin County, pro--                "
                         ceeaed bn the assumption zhat the property involvea;is.being :':..:-';
                         used exclusively~forthe support'and-accommodation        of the
                         poor* .0&c opinion,willtherefore neoessarily.be.:limited       and. :': -". "
                         applicableonly 30 tbe~partioular      ~$tict$i+ationas stqt~od. :       ..\.
                                                                            ,..        “.
                                 ,’ ‘]s&. L.&;i   t   .
                                       a urei.&%ua&'tk the $&&s grantedit
            _:. ,.;inSeotion 59, Article.16.0f':the~Constitutionof this State
             ~;':..
                  ~hasprovidea for the estkblishmentof levee improvementdisz
             i.,v*
                ,."t&&s.    Title.128, Ch. Vl,a,B,C.S, Articles 7996 ana 7998
                ; set forth two'plansfor levying taxes in these districts:      K :-
                   the first based on assessed benefits; the second, on anaa
                  .;valorembesis. Both Articles proceed on the assmption that "~
              ..'.the taxing p-*er& of levee districts are limit,ea~powers.
                   Article 7996: We . e decree a'ssesgingbenefits a 0 o for all
                   purposes for which taxes may'be levied by, for or on behalf   _   .:.
                   of.such district, a . ." Article.-7998:."In all levee':im-
                   provement districtsproviding'forthe levy of taxes upon.an :, '.'l"-
                   ad valorenibesis, the taxable property shall be assessed, .~
                  .etc,+ :," .(Emphasisadded)                          .. .~,
                                  The implied limitationexpressed.'in"taxtibieprop-
                        erty" runs through various other Art$lss of Chapter 6, (See                         "

                            .:
., ._                                                                   ,, ~.,.
         .
.


             Honorable Farris.Pirtle,Page 2


              Ar$icles.SCO'+A, SeqtionsJ an& 2; Article 8012; Article
              SOL3   ) 0

                       There is, of course, e primary limitation on
             the Statess power to tax which is imposed both by its own
             Constitution~andby the Constitutionof the United States.
             The many taxing bohies,anaudts in the State are.neces-
             sar~ilysubject to this fjrst limitationand to ~speoific
             .constitution+ exemptionsfrom taxation. Likewise.;the
             Legislature~un~erconstitutionalrestrictionsmay declare
             additional.exemptions.
                       The  ir7Stantcase is clearly within a specific
              Cons$itutionalexemption..Artide 11, Se'otion9 of the
              Const.itutionof ~tkeStat&.of Texas.~rea.ds
                                                       as follows:
                           "The property of-counties,cities and
                      towns, owned and h?.laonly for public pur-
                      poses, such as public buildingsand,the~',sites.'.'
                      theresor-..Fire..enaines~
                                              and the furnittie


                                                                      ..



                                                                 ..
                      offthe vendarg lien.,mechanic&or builders
                     .~lien,~
                            oqother 11&l, now.existing.~~(Bnphasis
                     a.aaea) o

                        "This sectiqo.,.appears-to
                                                @e self-ope&tive'and ab-
              so&utsly exempts.from-taxationthe public property therein
             :,referredto 0 o oR A &M-Consolidated Independent school
              District v. Cit of+=.      .Texas,~lJ+
                                                 3 T 348 (Cited with ap-
                       -+uEEinv
              proval City of        a Sheppard, 190 S.W. 25 486.)
                                           _~                :~
                                                              ;
                        In addition the'lasti"is.-one
                                                   which.is covered by
    ”
              Legislative exemption;for the Legislature,pursuant to
              hrticle.8, Section 2 of the Constitution(Wb ,Q 0 but the
              Legislature~ms~,by general laws',exempt from.taxation
              public property used for-publicpurposes 0 o ."I enacted
              Article 7150 Section 6, and specifidallydeclared "Poor
              Farms"~exemptfrom'texationo
    .:                 In view of our premise that the property is wholly
             devoted-to public use it is unnecessarytd,considertl??~
             of decisions.thatdeal with whether or not specific'cases
             meet the constitutionalrestrictionoftWpublic useno
Eonorabie Ferris Pirtle, Page 3
                                  ..

         We therefore answer your question in the negative.



          In view of Article 11, Section 9> and
     Article 8, Section 2 of the Constitution
     of the State of-Texas, and in view of Article
     7150, Section ~,‘R,C.S,,Fsuuin County is
     not liable to Fannin County Levee Improve-
     nent District iVo.1 for tsxes which accrued
     on.coudy land after ecquisition'anduse by
    ~th.ecbunty 8" a poor fem.

                         ..        Yours very truly,
                   ..~   .:~~..
                       ..'
                     :      : JT!!TOX'JEY
                                      G-      OF T]oEAS